332 F.2d 794
James GREENv.Howard YEAGER, Warden, New Jersey State Prison, Trenton, NewJersey, Appellant.
No. 14736.
United States Court of Appeals Third Circuit.
Argued June 2, 1964.Decided June 19, 1964.

Peter Murray, Asst. Pros., Newark, N.J.  (Brendan T. Byrne, County Pros. of Essex County, Newark, N.J., on the brief), for appellant.
Alan J. Davis, Philadelphia, Pa.  (Wolf, Block, Schorr and Solis-Cohen, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Judge Wortendyke has written a careful opinion and we entertain no doubt of the correctness of his decision in the light of Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081, 84 A.L.R.2d 933 (1961).  He ordered that Green be discharged from custody subject to the right of the State of New Jersey to retain him in its custody under the Essex County indictment for robbery, No. 760-60, and to proceed to his timely retrial under that indictment.


2
The judgment of the court below will be affirmed.